Exhibit 10(a) FORM OF AGREEMENT FOR LONG TERM PERFORMANCE AWARD GRANTS TO EXECUTIVE OFFICERS GE 2 Grant of Contingent [START DATE]-[END DATE] Long Term Performance Award 1. Grant of Contingent [START DATE]-[END DATE] Long Term Performance Award.The Management Development and Compensation Committee (“Committee”) of the Board of Directors of General Electric Company (“Company”) approved a Contingent [START DATE]-[END DATE] Long Term Performance Award (“Award”) for [NAME] (“Grantee”), under and subject to the terms of the Company’s 2007 Long Term Incentive Plan (“Plan”).This Award provides a potential payment to the Grantee in [PAYMENT DATE] as described below that, in accordance with the terms of the Award, will be based upon the attainment of certain financial performance goals from [START DATE] through [END DATE] and the Grantee’s annual compensation rate as of [COMPENSATION DATE], each as explained below. 2. Purpose of Award and Financial Performance Goals.This Award was made to provide additional emphasis on and incentive for the attainment of the following important financial performance goals for the Company on an overall basis during the three-year performance period from [START DATE] through [END DATE]. Financial PerformanceCompany Performance Goals for the Period [START]-[END] Measurements Threshold Target Maximum Cumulative Operating Earnings Per Share
